 

 



Exhibit 10.2

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of
October 1, 2012, by and among Document Security Systems, Inc., a New York
corporation (“Parent”), DSSIP, Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”) and ___________ (“Stockholder”). Parent,
Merger Sub and Stockholder are each sometimes referred to herein as a “Party”
and collectively as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, as of the date hereof, Stockholder has the sole right to vote the
number of shares of capital stock of Lexington Technology Group, Inc., a
Delaware corporation (the “Company”), set forth opposite Stockholder’s name on
Schedule I hereto (such shares of capital stock, together with any other shares
of capital stock the voting power over which is acquired by Stockholder during
the period from and including the date hereof through and including the date on
which this Agreement is terminated in accordance with its terms (such period,
the “Voting Period”), are collectively referred to herein as the “Subject
Shares”.

 

WHEREAS, Parent, Merger Sub and the Company contemporaneously herewith intend to
enter into an Agreement and Plan of Merger, dated as of the date hereof (as the
same may be amended from time to time, the “Merger Agreement”), pursuant to
which Merger Sub will merge with and into the Company, with the Company
surviving as a wholly-owned subsidiary of Parent (the “Merger”); and

 

WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement, and as an inducement and in consideration therefor,
Stockholder is executing this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
Parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1            Capitalized Terms. For purposes of this Agreement,
capitalized terms used and not defined herein shall have the respective meanings
ascribed to them in the Merger Agreement.

 

ARTICLE II

VOTING AGREEMENT AND IRREVOCABLE PROXY

 

Section 2.1            Agreement to Vote the Subject Shares. Stockholder hereby
agrees that, during the Voting Period, at any duly called meeting of the
stockholders of the Company (or any adjournment or postponement thereof), and in
any action by written consent of the stockholders of the Company, Stockholder
shall, if a meeting is held, appear at the meeting, in person or by proxy, or
otherwise cause his or her Subject Shares to be counted as present thereat for
purposes of establishing a quorum, and he or she shall vote or consent (or cause
to be voted or consented), in person or by proxy, all of his or her Subject
Shares (a) in favor of the adoption of the Merger Agreement and approval of the
Merger and the other transactions contemplated by the Merger Agreement, and (b)
against any action, proposal, transaction or agreement that would reasonably be
expected to result in a breach in any respect of any covenant, representation or
warranty or any other obligation or agreement of the Company contained in the
Merger Agreement or of Stockholder contained in this Agreement. This Agreement
is intended to bind Stockholder only with respect to the specific matters
expressly set forth in clauses (a) and (b) above, and except as set forth in
such clauses, Stockholder shall not be restricted from voting in favor of,
against or abstaining with respect to any other matter presented to the
stockholders of the Company. Stockholder agrees not to enter into any agreement,
commitment or arrangement with any person the effect of which would be
inconsistent with or violative of the provisions and agreements contained in
this Article II.

 



 

 

 

Section 2.2            No Ownership Interest. Nothing contained in this
Agreement shall be deemed to vest in Parent or Merger Sub any direct or indirect
ownership or incidence of ownership of or with respect to the Subject Shares.
All rights, ownership and direct and indirect economic benefits of and relating
to the Subject Shares shall remain vested in and belong to Stockholder.

 

Section 2.3            Effect of Change of Recommendation; Company Breach. For
the avoidance of doubt, Stockholder agrees that, during the Voting Period, the
obligations of Stockholder specified in Section 2.1 shall not be affected by (a)
any withdrawal or modification by the Board of its recommendation in favor of
the Merger and the Merger Agreement or (b) any breach by the Company of any of
its representations, warranties, agreements or covenants set forth in the Merger
Agreement.

 

Section 2.4            No Obligation as Director, Officer or Fiduciary.
Notwithstanding anything contained in this Agreement to the contrary, (a)
Stockholder makes no agreement or understanding herein in any capacity other
than in its capacity as a record holder and/or beneficial owner of the Subject
Shares, (ii) nothing in this Agreement shall be construed to limit or affect any
action or inaction by Stockholder or any Representatives of Stockholder in their
respective capacity as a director, officer, or other fiduciary of the Company,
and (iii) Stockholder and the Representatives of Stockholder shall have no
liability to Parent or Merger Sub or any of their respective Affiliates under
this Agreement as a result of any action or inaction by Stockholder or any such
Representatives acting in their respective capacity as a director, officer, or
other fiduciary of the Company. The term “Representatives” shall mean any
director, officer, employee, agent or other representative (collectively,
“Representatives”) of Stockholder.

 

ARTICLE III

COVENANTS

 

Section 3.1            Generally.

 



2

 

 

(a)                Stockholder agrees that during the Voting Period, except as
contemplated by the terms of this Agreement, it shall not, and shall cause its
Affiliates not to, without Parent’s or Merger Sub’s prior written consent, (i)
offer for sale, sell (including short sales), transfer, tender, pledge,
encumber, assign or otherwise dispose of (including by gift) (collectively, a
“Transfer”), or enter into any contract, option, derivative, hedging or other
agreement or arrangement or understanding (including any profit-sharing
arrangement) with respect to, or consent to, a Transfer of, any or all of the
Subject Shares, except, in each case, for Permitted Transfers (as hereinafter
defined); (ii) grant any proxies or powers of attorney with respect to any or
all of the Subject Shares; (iii) grant in favor of any person any lien of any
nature whatsoever with respect to any or all of the Subject Shares; or (iv)
knowingly or intentionally take any action that to the knowledge of such
Stockholder would have the effect of preventing, impeding, interfering with or
adversely affecting Stockholder’s ability to perform its obligations under this
Agreement. The term “Permitted Transfers” shall mean the Transfer of Subject
Shares (1) to any other person who shall have executed and delivered to Parent
and Merger Sub a voting and support agreement substantially on the same terms
and conditions as this Agreement (2) to any spouse or lineal descendent (whether
natural or adopted), sibling, parent, other family member, heir, executor,
administrator, testamentary trustee, or (3) to any trust for the benefit of any
spouse or lineal descendent (whether natural or adopted), sibling, parent, or
other family member, or any other transfer for estate planning purposes;
provided, that in each case referred to in clauses (1), (2) or (3), the assignee
or transferee thereof agrees in writing, in form and substance reasonably
satisfactory to Parent and Merger Sub, to be bound by the terms of this
Agreement; , and (4) pursuant to the requirements of the Merger Agreement.

 

(b)               In the event of a stock dividend or distribution, or any
change in the Common Stock by reason of any stock dividend or distribution,
split-up, recapitalization, combination, conversion, exchange of shares or the
like, the term “Subject Shares” shall be deemed to refer to and include the
Subject Shares as well as all such stock dividends and distributions and any
securities into which or for which any or all of the Subject Shares may be
changed or exchanged or which are received in such transaction.

 

(c)                Stockholder agrees, while this Agreement is in effect, not to
knowingly or intentionally take or agree or commit to take any action that would
make any representation and warranty of Stockholder contained in this Agreement
inaccurate in any material respect.

 

Section 3.2            Standstill Obligations of the Stockholder. Stockholder
covenants and agrees with Parent and Merger Sub that, during the Voting Period:

 

(a)                Stockholder shall not, and shall not act in concert with any
person to, make, or in any manner participate in, directly or indirectly, a
“solicitation” of “proxies” or consents (as such terms are used in the rules of
the Securities and Exchange Commission) or powers of attorney or similar rights
to vote, or seek to advise or influence any person with respect to the voting
of, any shares of Common Stock in connection with any vote or other action on
any matter, other than to recommend that stockholders of the Company vote in
favor of adoption of the Merger Agreement, the Merger and the other transactions
contemplated by the Merger Agreement.

 



3

 

 

(b)               Stockholder shall not, and shall not act in concert with any
person to, deposit any of the Subject Shares in a voting trust or subject any of
the Subject Shares to any arrangement or agreement with any person with respect
to the voting of the Subject Shares, except as provided by Article II of this
Agreement.

 

(c)                Stockholder shall not, and shall not act in concert with any
person to, directly or indirectly, initiate, solicit or knowingly encourage or
facilitate (including, in each case, by way of furnishing information) any
inquiries or the making of any proposal or offer with respect to, or any
indication of interest in, any Company Acquisition Proposal, engage in any
negotiations or discussions concerning any Company Acquisition Proposal, or
provide any non-public information or data to any person or any Representatives
thereof (other than Parent, Merger Sub or any of the Affiliates of Parent or
Merger Sub) that has made, or to Stockholder’s knowledge, is considering making
a Company Acquisition Proposal, or make any public statements with respect to
any Company Acquisition Proposal or any matter that relates to, supports, or
could reasonably be expected to lead to any Company Acquisition Proposal.

 

(d)               Stockholder shall cease immediately any and all existing
discussions, conversations, negotiations and other communications with any
person conducted heretofore with respect to any Company Acquisition Proposal or
any matter which, to the knowledge of Stockholder, relates to, supports, or
would reasonably be expected to lead to any Acquisition Proposal.

 

Section 3.3            Appraisal Rights. Stockholder agrees not to seek
appraisal or assert any rights of dissent from the Merger that it may have under
Section 262 of the DGCL (or otherwise) and, to the extent permitted by
applicable Law, Stockholder hereby waives any rights of appraisal or rights to
dissent from the Merger that it may have under Section 262 of the DGCL.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

 

Stockholder hereby represents and warrants to Parent and Merger Sub as follows:

 

Section 4.1            Binding Agreement. Stockholder is [a corporation/limited
liability company duly organized, validly existing and in corporate and tax good
standing under the laws of the state of its formation] [of legal age to execute
this Agreement and is legally competent to do so] and (ii) has all necessary
[corporate/limited liability company] power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. This
Agreement, assuming due authorization, execution and delivery hereof by Parent
and Merger Sub, constitutes a legal, valid and binding obligation of
Stockholder, enforceable against Stockholder in accordance with its terms
(except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar laws of
general applicability relating to or affecting creditor’s rights, and to general
equitable principles).

 

Section 4.2            Ownership of Shares. Schedule I sets forth opposite
Stockholder’s name the number of shares of Common Stock over which Stockholder
has the sole right to vote or to direct the voting as of the date hereof. As of
the date hereof, Stockholder is the lawful owner of such shares of Common Stock.
Stockholder does not own or hold any right to acquire any additional shares of
any class of capital stock of the Company or other securities of the Company or
any interest therein or any voting rights with respect to any securities of the
Company other than the Subject Shares. Stockholder has good and valid title to
such shares of Common Stock, free and clear of any and all Liens other than
those created by this Agreement. Stockholder has not employed or engaged any
investment banker, broker or finder that is or will be entitled to any
commission or fee from Stockholder in connection with this Agreement or the
transactions contemplated hereby.

 



4

 

 

Section 4.3            No Conflicts.

 

(a)                No filing with, or notification to, any Governmental
Authority, and no consent, approval, authorization or permit of any other person
is necessary for the execution of this Agreement by Stockholder and the
consummation by Stockholder of the transactions contemplated hereby.

 

(b)               None of the execution and delivery of this Agreement by
Stockholder, the consummation by Stockholder of the transactions contemplated
hereby or compliance by Stockholder with any of the provisions hereof shall (i)
result in, or give rise to, a violation or breach of or a default under any of
the terms of any material contract, understanding, agreement or other instrument
or obligation to which Stockholder is a party or by which Stockholder or any of
the Subject Shares or Stockholder’s assets may be bound, or (iii) violate any
judgment, decree, or order or law applicable to Stockholder, except for any of
the foregoing as could not reasonably be expected to impair Stockholder’s
ability to perform its obligations under this Agreement.

 

Section 4.4            Company Takeover Proposal. Stockholder represents that it
is not engaged in any discussions or negotiations with any person (other than
Parent, Merger Sub or any of the Affiliates of Parent and Merger Sub) with
respect to any Company Acquisition Proposal or any matter that, to Stockholder’s
knowledge, relates to, supports, or would reasonably be expected to lead to any
Company Acquisition Proposal.

 

Section 4.5            Reliance by Parent and Merger Sub. Stockholder
understands and acknowledges that Parent and Merger Sub are entering into the
Merger Agreement in reliance upon the execution and delivery of this Agreement
by Stockholder.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PARENT and merger Sub

 

Parent and Merger Sub hereby represent and warrant to Stockholder as follows:

 

Section 5.1            Binding Agreement. Parent is a New York corporation and
Merger Sub is a Delaware corporation; in each case duly organized and validly
existing under the laws of the jurisdiction of their respective organization.
Each of Parent and Merger Sub has all necessary corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by Parent and Merger Sub
have been duly authorized by all necessary corporate action on the part of
Parent and Merger Sub. This Agreement, assuming due authorization, execution and
delivery hereof by Stockholder, constitutes a legal, valid and binding
obligation of each of Parent and Merger Sub enforceable against each of Parent
and Merger Sub in accordance with its terms (except as such enforceability may
be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws of general applicability relating to or
affecting creditor’s rights, and to general equitable principles).

 



5

 

 

Section 5.2            No Conflicts.

 

(a)                No filing with, or notification to, any Governmental
Authority, and no consent, approval, authorization or permit of any other person
is necessary for the execution of this Agreement by Parent and Merger Sub and
the consummation by Parent and Merger Sub of the transactions contemplated
hereby.

 

(b)               None of the execution and delivery of this Agreement by Parent
and Merger Sub, the consummation by Parent and Merger Sub of the transactions
contemplated hereby or compliance by Parent and Merger Sub with any of the
provisions hereof shall (i) conflict with or result in any breach of the
organizational documents of any of Parent or Merger Sub, (ii) result in, or give
rise to, a violation or breach of or a default under any of the terms of any
material contract, understanding, agreement or other instrument or obligation to
which Parent or Merger Sub is a party or by which Parent or Merger Sub or any of
their respective assets may be bound, or (iii) violate any applicable judgment,
decree, order or law, except for any of the foregoing as could not reasonably be
expected to impair Parent’s, or Merger Sub’s ability to perform their respective
obligations under this Agreement.

 

Section 5.3            Reliance by the Stockholder. Each of Parent and Merger
Sub understands and acknowledges that Stockholder is entering into this
Agreement in reliance upon the execution and delivery of the Merger Agreement by
Parent and Merger Sub.

 

ARTICLE VI

TERMINATION

 

Section 6.1            Termination. This Agreement shall automatically
terminate, and none of Parent, Merger Sub or Stockholder shall have any rights
or obligations hereunder and this Agreement shall become null and void and have
no effect upon the earliest to occur of (a) the mutual written consent of
Parent, Merger Sub and Stockholder, (b) the Effective Time, (c) the date of
termination of the Merger Agreement in accordance with its terms and (d) the
delivery of written notice by Stockholder to Parent following any amendment to
the Merger Agreement to decrease the Merger Consideration unless such amendment
to the Merger Agreement has been consented to by Stockholder in writing prior to
such amendment, and after the occurrence of such applicable event this Agreement
shall terminate and be of no further force or effect. The termination of this
Agreement shall not prevent any Party hereunder from seeking any remedies (at
law or in equity) against another Party hereto or relieve such Party from
liability, in each case for such Party’s fraud or willful breach of any terms of
this Agreement. Notwithstanding anything to the contrary herein, the provisions
of Article VII shall survive the termination of this Agreement.

 



6

 

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1            Publication. Stockholder hereby permits the Company,
Parent, and Merger Sub to publish and disclose in any forms, schedules or other
documents required to be filed with the Securities and Exchange Commission
(including the Proxy Statement and Registration Statement) by the Company,
Parent, or Merger Sub, as applicable, Stockholder’s identity and ownership of
the Subject Shares and the nature of its commitments, arrangements and
understandings pursuant to this Agreement.

 

Section 7.2            Further Assurances. From time to time, at the other
Party’s request and without further consideration, each Party shall execute and
deliver such additional documents and take all such further action as may be
reasonably necessary or desirable to consummate the transactions contemplated by
this Agreement.

 

Section 7.3            Fees and Expenses. Each of the Parties shall be
responsible for its own fees and expenses (including, without limitation, the
fees and expenses of investment bankers, accountants and counsel) in connection
with the entering into of this Agreement and the consummation of the
transactions contemplated hereby and by the Merger Agreement.

 

Section 7.4            Amendments, Waivers, etc. This Agreement may not be
amended, changed, supplemented, waived or otherwise modified, except upon the
execution and delivery of a written agreement executed by each of the Parties
hereto. The failure of any Party hereto to exercise any right, power or remedy
provided under this Agreement or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other Party hereto with its
obligations hereunder, and any custom or practice of the Parties at variance
with the terms hereof shall not constitute a waiver by such Party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

 

Section 7.5            Headings. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 7.6            Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

Section 7.7            Entire Agreement; Assignment. This Agreement (together
with the Merger Agreement, to the extent referred to herein, and Schedule I)
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior agreements and undertakings, both written
and oral, among the Parties, or any of them, with respect to the subject matter
hereof. This Agreement shall not be assigned by operation of law or otherwise
without the prior written consent of the other Party, except that Parent and
Merger Sub may assign all or any of their respective rights and obligations
hereunder to any direct or indirect wholly-owned subsidiary of Parent or Merger
Sub.

 



7

 

 

Section 7.8            Parties in Interest. This Agreement shall be binding upon
and inure solely to the benefit of each Party hereto, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.

 

Section 7.9            Interpretation. When reference is made in this Agreement
to a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated. Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “or” shall not be exclusive. Whenever used in this Agreement, any noun or
pronoun shall be deemed to include the plural as well as the singular and to
cover all genders. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting or causing any instrument to be drafted.

 

Section 7.10        Governing Law. This Agreement and the rights and duties of
the Parties hereunder shall be governed by, and construed in accordance with,
the laws of the State of New York without giving effect to the conflicts of laws
principles thereof, which would result in the applicability of the laws of
another jurisdiction, except to the extent required under Delaware corporate
law.

 

Section 7.11        Specific Performance; Jurisdiction. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the state
courts in the State of New York, this being in addition to any other remedy to
which they are entitled at law or in equity. In addition, each of the Parties:
(i) consents to submit itself to the personal jurisdiction of the state courts
of the State of New York in the event any dispute arises out of this Agreement
or any transaction contemplated hereby; (ii) agrees that it will not attempt to
deny or defeat personal jurisdiction by motion or other request for leave from
any such court; (iii) waives any right to trial by jury with respect to any
action related to or arising out of this Agreement or any transaction
contemplated hereby; and (iv) irrevocably and unconditionally waives (and agrees
not to plead or claim) any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in any New York State court or any Federal Court of the United States of
America sitting in New York City, New York.

 



8

 

 

Section 7.12        Counterparts. This Agreement may be executed in counterparts
(including by facsimile), each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

Section 7.13        No Partnership, Agency or Joint Venture. This Agreement is
intended to create a contractual relationship between Stockholder, on the one
hand, and Parent and Merger Sub, on the other hand, and is not intended to
create, and does not create, any agency, partnership, joint venture or any like
relationship between or among the parties hereto. Without limiting the
generality of the foregoing sentence, Stockholder (a) is entering into this
Agreement solely on its own behalf and shall not have any obligation to perform
on behalf of any other holder of Common Stock or any liability (regardless of
the legal theory advanced) for any breach of this Agreement by any other holder
of Common Stock and (b) by entering into this Agreement does not intend to form
a “group” for purposes of Rule 13d-5(b)(1) of the Exchange Act or any other
similar provision of applicable law. Stockholder is not affiliated with any
other holder of Common Stock entering into a voting agreement with Parent and
Merger Sub in connection with the Merger Agreement and has acted independently
regarding its decision to enter into this Agreement.

 

[Execution page follows.]

 

9

 

 

IN WITNESS WHEREOF, Parent, Merger Sub and Stockholder have caused this
Agreement to be duly executed as of the day and year first above written.

 

 Document Security Systems, Inc.                    By:         Name:       
Title:                     DSSIP, Inc.                 By:         Name:   
  Title:                       By:      Name:     Title: 

  

 

 

 

 

[Signature Page to Voting and Support Agreement]

 



 

 

 

SCHEDULE I

 

Ownership of Capital Stock

 

Stockholder

Number of Shares

   

 

 

 



